MILLER, Judge.
The Supreme Court has remanded this case to us for determination of the quantum of damages to which plaintiff is entitled. McGuire v. Central Louisiana Electric Company, Inc., 337 So.2d 1070 (Louisiana Supreme Court, handed down September 13, 1976).
This matter was previously before this court. McGuire v. Central Louisiana Electric Company, Inc., 324 So.2d 890 (La.App. 3 Cir. 1975).
Plaintiff is entitled to recover for the three trees improperly removed by CLECO’s subcontractor; for the cost of removing the six stumps left by the subcontractor; and for the cost of repairing ruts left in McGuire’s lawn by the subcontractor’s machinery. On the basis of the record, $500 constitutes a proper award for these damages which CLECO caused to McGuire’s property.
Plaintiff employed as experts Mr. L. H. Butter, a nurseryman and landscape contractor, and Mr. Avit J. Gremillion, survey- or. Both experts made on site inspections and both testified at the trial. They were qualified as expert witnesses. Tr. 94, 132. Their expert witness fees are set at $150 each.
Judgment is rendered in favor of Ronald C. McGuire and against Central Louisiana Electric Company, Inc. in the amount of $500, together with legal interest from date of judicial demand. The expert fees for Messrs. Butter and Gremillion, totaling $300, are taxed as costs of court. Defendant is cast for all costs of court at the trial and appellate levels.
JUDGMENT FOR PLAINTIFF.